UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KASANDRA FAITH DODRILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00067-IMK-MJA-3)


Submitted:   September 15, 2016           Decided:   October 6, 2016


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant. Zelda
Elizabeth Wesley, Assistant United States Attorney, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kasandra Faith Dodrill received a four-month sentence after

pleading guilty pursuant to a plea agreement to maintaining a

drug-involved premises, and aiding and abetting such conduct, in

violation     of   21     U.S.C.   § 856(a)(1)          (2012)     and    18   U.S.C.    § 2

(2012).      She appeals.

       Counsel filed a brief pursuant to Anders v. California, 386

U.S.    738     (1967),         asserting        that      there     are       no   legally

nonfrivolous issues, but raising for the court’s consideration

whether (1) the district court erred by not reducing Dodrill’s

offense level by two levels for acceptance of responsibility;

(2)    the     Government        breached        the       plea    agreement        by   not

recommending       that       Dodrill   receive        a   two-level       reduction     for

acceptance of responsibility and misled Dodrill into believing

that she would get credit for acceptance of responsibility if

she voluntarily revoked her pretrial release; and (3) counsel

was ineffective for promising Dodrill that she would receive

credit for acceptance of responsibility.                          Dodrill was notified

of the opportunity to file a pro se supplemental brief, but did

not do so.      The Government did not file a brief.

       We     review      a     sentence’s        procedural         and       substantive

reasonableness for an abuse of discretion.                           United States v.

Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                            We first review

for    procedural       errors     such     as    improper        calculation       of   the

                                             2
Sentencing Guidelines range, failure to consider the 18 U.S.C.

§ 3553(a)    (2012)    sentencing      factors,      selection        of     a    sentence

based on clearly erroneous facts, id. at 528, or failure to

adequately explain the sentence, Gall v. United States, 552 U.S.

38, 51 (2007).         Absent any procedural error, we examine the

substantive reasonableness of the sentence under “the totality

of   the   circumstances.”        Howard,     773        F.3d    at    528       (internal

quotation marks omitted).         Sentences within or below a properly

calculated      Guidelines       range       are     presumed          substantively

reasonable,     and    this   “presumption         can    only    be       rebutted    by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                  United States v. Louthian,

756 F.3d 295, 306 (4th Cir. 2014).

       Because Dodrill did not raise an objection at sentencing,

we review for plain error.             United States v. Sanya, 774 F.3d

812,   815    (4th    Cir.    2014).     To    establish         plain       error,    an

appellant must show: (1) error; (2) that was plain; and (3) that

affected her substantial rights.              Henderson v. United States,

133 S. Ct. 1121, 1126-27 (2013).              If all three conditions are

met, this court may exercise its discretion to notice the error,

but only if the error seriously affects the fairness, integrity,

or public reputation of the judicial proceedings.                            Johnson v.

United States, 520 U.S. 461, 467 (1997).



                                         3
       We    conclude       there    was    no       error    in   the   district     court’s

decision not to give Dodrill an adjustment for acceptance of

responsibility.            See United States v. Kidd, 12 F.3d 30, 34 (4th

Cir.       1993)    (concluding       defendant’s            continued    drug    use     after

pleading       guilty       was     sufficient         reason      to    deny    credit    for

acceptance of responsibility).                       We further conclude that there

is no evidence that the Government breached the plea agreement

or failed to fulfill a promise to request that Dodrill receive

credit for acceptance of responsibility.

       Finally,          claims     of     ineffective         assistance        of   counsel

generally          are    not     cognizable         on   direct        appeal    unless    an

attorney’s ineffectiveness conclusively appears on the face of

the record.              United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).          Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient          development       of    the       record.           United    States     v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                                  Because it

does   not     conclusively         appear    on       the    record     that    counsel   was

ineffective         for     allegedly       promising         Dodrill     that    she     would

receive credit for acceptance of responsibility, this claim must

be raised in a § 2255 motion. *




       *   We take no position on the merits of such an argument.



                                                 4
     In   accordance   with   Anders,   we   have   reviewed   the    entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Dodrill’s conviction and sentence.

This court requires that counsel inform Dodrill, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Dodrill requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Dodrill.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented    in    the   materials   before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   5